DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 01/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 01/17/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed device comprising a third grounding feature extending laterally along and through the second dielectric layer, the third grounding feature being physically and electrically coupled to the first grounding feature and the second grounding feature, where the first pair of transmission lines extend continuously along a length of the third grounding feature. 
Regarding claim 12, the applied prior art neither anticipates nor renders obvious the claimed device comprising a fourth grounding feature on a second dielectric layer, the fourth 
Regarding claim 16, the applied prior art neither anticipates nor renders obvious the claimed method comprising plating a first metallization pattern on the first dielectric layer, the first metallization pattern comprising a first pair of transmission lines, a second pair of transmission lines, and a first grounding feature, the first grounding feature being laterally disposed between the first pair of transmission lines and the second pair of transmission lines, the first grounding feature having a first length, the first pair of transmission lines and the second pair of transmission lines extend continuously along the first length of the first grounding feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2017/0278830; FIG. 3B) discloses a method comprising a first dielectric layer 111, e.g., upper layer (Para 0017); a first grounding feature 115g, e.g., left trace beneath chip on the first dielectric layer 111, e.g., upper layer (Para 0017); a second grounding 115g, e.g., right trace beneath chip feature on the first dielectric layer 111, e.g., upper layer (Para 0017); a third grounding feature 115g, e.g., far right trace on the first dielectric layer 111, e.g., upper layer (Para 0017); a first pair of transmission lines 115s, e.g., center traces on the first dielectric layer 111, e.g., upper layer, the first pair of transmission lines 115s, e.g., center traces being laterally disposed between the first grounding feature 115g, e.g., left trace beneath chip and the second grounding feature 115g, e.g., right trace beneath chip (Para 0017); a second pair of 115s, e.g., outer right traces on the first dielectric layer 111, e.g., upper layer, second first pair of transmission lines 115s, e.g., outer right traces being laterally disposed between the second grounding feature 115g, e.g., right trace beneath chip and the third grounding feature 115g, e.g., far right trace; a second dielectric layer 111, e.g., middle layer on the first grounding feature 115g, e.g., left trace beneath chip, the second grounding feature 115g, e.g., right trace beneath chip, the third grounding feature 115g, e.g., far right trace, the first pair of transmission lines 115s, e.g., center traces, and the second pair of transmission lines 115s, e.g., outer right traces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
09/04/2021